Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 07/26/2021.  Claim 8 and 13-14 have been canceled.  Claim 7 become a dependent claim.  Claims 1-3, 6-7, 9-12 and 15-20 have been amended.  Claims 1-7, 9-12 and 15-20 are pending in this Office Action.  Claim 1 and claim 12 are independent claim.  Accordingly, this action has been made FINAL.
Response to Argument
3.	Applicant's arguments with respect to claims 1-7, 9-12 and 15-20 have been considered but are moot in view of the new ground(s) of rejection.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-7, 9-12 and 15-20 rejected under 35 U.S.C. 103 as being obvious over Avery et al. (US 20150186125, herein after Avery), in view of Wookey et al. (US 20080201705, herein after Wookey – IDS of records) and further in view of Ivanov et al. (US 20130275958).

Claim 1 is rejected, Avery teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to(Avery, abstract)
 receive, from a compute device, software crash or unexpected termination data from a recently installed software patch, the software crash or unexpected termination data being associated with software applications installed on the compute device and system components of the compute device(Avery, US 20150186125, fig. 2 and paragraph [0036], When installer 220 dependency check and/or installer 220 execution is unsuccessful (e.g., failure 272), an interface 270 can be presented. In interface 270, dependency check details can be presented. For example, a summary (e.g., DB dependency failed) of the dependencies check can be presented within interface 260. In one configuration of the instance, installer 220 can permit the conveyance of an installation report 224 via an interface push button. For example, installer 220 can send automated feedback about a failure mode of the installer upon unsuccessful execution of dependency check and/or installer 220 executions. In one instance, one or more actions can be associated with failure 272. For example, a rollback action can be performed to restore environment 216 to a previous state.  Paragraph [0037], In one embodiment, any failures can trigger the installer to automatically return a log file (e.g., installation report 224) to support detailing the failure and its possible causes. In case the installer cannot communicate with provider 230, the log file can be saved to a temporary location and made available for the user to send to support. That is, provider 230 and/or software installer 220 support personnel can then review the failures and determine potential fixes needed to the installer dependency checker/checklist 222.  Paragraph [0038], It should be appreciated that installation report 224 can include, but is not limited to, metrics, logging data, dependency checklist 222, user selections, crash dump data, and the like.  Paragraph [0026-0027], In a use case, the disclosure utilized by a first customer would automatically log a failure if a new version of an operating system is in use and is not detected by the installer as a supported version. In the use case, once the failure has been analyzed and the update is made to the list of dependencies, every customer after that can successfully be able to install the software on the new version of the OS. The logging by the first customer may occur dynamically during installation.);
 identify, based on the software crash or unexpected termination data, dependencies between the software applications and the system components, wherein each of the dependencies indicates that a change to one or more of the software applications results in a modification to one or more of the system components(Avery, paragraph [0034], In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported.  Paragraph [0049], the element 424 can parse an XML log file to determine dependency failures. In another embodiment, element 424 can be utilized to compare two or more installation reports to determine dependency checklist failures, success, and the like. In the embodiment, the element 424 can present a tiered summary of multiple installation reports. For example, the summary can be an interactive document (e.g., HTML) permitting installer developers to analyze discrete portions of an installation report.  Paragraph [0026-0027], In a use case, the disclosure utilized by a first customer would automatically log a failure if a new version of an operating system is in use and is not detected by the installer as a supported version. In the use case, once the failure has been analyzed and the update is made to the list of dependencies, every customer after that can successfully be able to install the software on the new version of the OS. The logging by the first customer may occur dynamically during installation.);
 update a dependency map associated with the compute device to include the identified dependencies(Avery, paragraph [0050], Reconciliation component 426 can be a hardware /software entity for resolving dependency check conflicts. Component 426 functionality can include, but is not limited to, dependency check recommendation, dependency checklist management, and the like. In one embodiment, component 426 can be utilized to perform dependency checklist updates. For example, the component 426 can be employed to push updates to client installers. In another embodiment, the component 426 can permit the assignation of a dependency checklist to an installer.  Paragraph [0026-0027], FIG. 2 is a schematic diagram illustrating a set of scenarios 210, 250 in accordance with an embodiment of the inventive arrangements disclosed herein. In scenario 210, an automatically updated dependency checklist 222 can be conveyed to a software installer 220 during execution of the installer 220. This conveyance may be over a network or from a portable medium in which the checklist is recorded. The installer 220 can produce an installation report 224 which can be utilized to continually improve checklist 222 for an execution environment 216.); 
receive information related to potential deployment of an uninstalled software patch that is configured for deployment on a subset of the software applications installed on  the compute device(Avery, paragraph [0027-0028], As used herein, installer 220 can be a computer program which installs files, such as applications, drivers, or other software, onto a computer. In one embodiment, installer 220 can install files within the installer 220. In another embodiment, installer 220 can install and/or execute the contents of a software package to be installed. In one instance, installer 220 can include a resource such as a dependency checklist 222. In the instance, the resource can be dynamically or manually updated without modifying the installer 220. It should be appreciated that installer 220 can include a software updater which can apply updates to existing installed software. Paragraph [0039], It should be appreciated that the installer 220 can be associated with fix packs, interim fixes (e.g., patches), and the like.); 
predict, based on the information and the dependency map, a group of the system components and of the software applications likely incompatible with deployment of the uninstalled software patch(Avery, paragraph [0029], Checklist 222 can include one or more elements which can be associated with a successful execution of installer 220. In one embodiment, checklist 222 can include one or more software dependencies for a software package. Dependencies within the checklist 222 can include software editions, software configurations, software features, software component presence, operating system (OS) registry settings, and the like. For example, checklist 222 can be utilized to determine if a pre-requisite operating system software version (e.g., version 7.1) is present. In one embodiment, checklist 222 can be an Extensible Markup Language (XML) document which can be accessed by the installer during execution. In the embodiment, a dependency can be associated when an operating system version is older than version 7.1, the software installer 220 can fail gracefully and perform one or more clean up actions (e.g., Action A). It should be appreciated that checklist 222 is not limited to the XML format and can conform to any traditional and/or proprietary format. For example, checklist 222 can conform to a structured text document (e.g., comma delimited format).); 
build a prospective effect maps configured to indicate relationships between the uninstalled software patch and the group(Avery, paragraph [0034], In scenario 250, an end user 212 can interact with software installer 220 to perform a custom software install. For example, end user 212 can utilize an interface 254 to dynamically adjust dependencies associated with the installer. In interface 254, dependencies within checklist 222 can be presented. In one configuration of the interface 254, dependency selection can be permitted. In the configuration, one or more dependencies can be omitted enabling customized dependency checking. For example, a user 212 can select an operating system version check to be skipped during installer 220 execution. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported. In the use case, the user can force the installer to skip the check and complete the installation.  Paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of 
based on the prospective effect maps and the dependency map, determine that deploying the software patch to the subset of software applications is unlikely to interact with the group(Avery, paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of software installation related checks, which may not be limited to dependency based checks, may be included in checklist 130.  Paragraph [0033], In one embodiment, the checklist 222 can exposes a full list of dependencies to be checked. In the embodiment, if any of checks prove to be incorrect or out of date, users can disable any of the checks defined in the list, allowing a bypass and continue with a successful installation.); and 
send a signal to deploy the uninstalled software patch at the compute device to the subset of software applications in response to the determination(Avery, paragraph [0034-0035], When installer 220 dependency check and/or installer 220 execution is successful (e.g., success 262), an interface 260 can be presented. In interface 260, dependency check details can be presented. For example, a summary (e.g., Omitted OS version check) of the omitted dependencies can be presented within interface 260. In one embodiment, installer 220 can permit the execution of installed software via an interface push button. For example, installer 220 can present a "Run software" button upon successful execution of dependency check and/or installer 220 execution. Paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of software installation related checks, which may not be limited to dependency based checks, may be included in checklist 130.)).
The Office would like to use prior art Wookey to back up Avery to further teach limitation
software patch(Wookey, paragraph [0111-0112], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.  Paragraph [0136 and 0197], patch.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wookey into Avery’s invention to receive a software manifest describing a set of software files residing on a client device. A software installation map is accessed, where the map comprises software elements representing software files described in the software manifest, software files for installing software functionality, and dependency pointers representing dependencies between the software files. The software installation map is analyzed to determine a software installation route for installing the software functionality. The software installation route is provided to alter the functionality as suggested by Wookey (See abstract and summary).

The Office would like to use prior art Ivanov to back up Avery and Wookey to further teach limitation
update dependency map associated with the compute device to include the identified dependencies(Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.); 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ivano into Avery and Wookey’s invention to automatically identify services consumed by computer application. The installation of the application on the cloud environment can be facilitated. The identification of services used and consumed by a computer application is implemented automatically, so that the computing resource can be consumed effectively as suggested by Ivanov (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, 
wherein the system components includes one or more or a combination of: a dynamic link library (DLL), an executable system component file or a registry key(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Avery, paragraph [0026-0029, 0036-0039 and 0050]. ).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, wherein the information related to potential deployment of an uninstalled software patch includes an indication of the subset of the software applications affected by the software patch(Wookey, paragraph [0111], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.  Avery, paragraph [0026-0029, 0036-0039 and 0050].); and 
 the instructions further comprising code to cause the processor to update the dependency map based on the indication(Wookey, paragraph [0111], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.  Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to:  40 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
receive, from the compute device, feedback associated with at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above. Avery, paragraph [0026-0029, 0036-0039 and 0050].); and 
identify a compatibility classification for the software patch based on the feedback(Wookey, paragraph [0103], A third test includes deployment of a common software application (e.g., a web server) to see if the operating system runs the application within the specified parameters. Each deployed application and test environment may have its own testing parameters and expected results. However, the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to: 
receive, from the compute device, feedback associated with the software patch(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under the conditions chosen by a user. As software file dependencies have confidence factors, so do individual dependency routes. For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Avery, paragraph [0026-0029, 0036-0039 and 0050].); and 
identify a compatibility classification for the software patch based on the feedback(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under the conditions chosen by a user. As software file dependencies have confidence factors, so do individual dependency routes. For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, the software crash or unexpected termination data is received  from an agent executing on the compute device(Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system administrator may review each path and determine which installation path to use or the system may be configured to automatically install the new software using one of the paths (operation 550). Next, the selected dependency route is communicated, via the software agent 450, back to the service provider 420 (operation 560). Lastly, in an implementation where the service provider hosts the software files, the service provider streams the files to the client based on the chosen installation path (operation 570). It is Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to: 
monitor a set of parameters that interacts with at least one system component from the group  (Wookey, US 20080201705, paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration file may contain parameters required by the software. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Avery, paragraph [0026-0029, 0036-0039 and 0050].), 
compare values for the set of parameters to one or more predefined criteria to determine a compatibility classification for the deployed software patch(Wookey, Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Wookey, paragraph [0103], A third test includes deployment of a common software application (e.g., a web server) to see if the operating system runs the application within the specified parameters. Each the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of correctness for the dependencies through the OS.  Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the Avery, paragraph [0026-0029, 0036-0039 and 0050].), and 
update the dependency map based on the compatibility classification to define an updated dependency map(Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Avery, paragraph [0026-0029, 0036-0039 and 0050].)
Claim 9 is rejected for the reasons set forth hereinabove for claim 7, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 7,
wherein the set of parameters includes at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 7, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 7, the instructions further comprising code to cause the processor to monitor the set of parameters by receiving data from an agent executing on the compute device(Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration file may contain parameters required by the software. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Wookey, paragraph [0019], A pre-installation the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 7, Avery, Wookey and Ivanov teach the non-transitory processor-readable medium of claim 7, the instructions further comprising code to cause the processor to select to deploy the software patch on the compute device based on a classification of the software patch and the set of system components on the compute device (Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's dependency map 400 and the installation routes that a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system administrator may review each path and determine which installation path to use or the system may be configured to automatically install the new software using one of the paths (operation 550). Next, the selected dependency route is communicated, via the software agent 450, back to the service provider 420 (operation 560). Lastly, in an implementation where the service provider hosts the software files, the service provider streams the files to the client based on the chosen installation path (operation 570). It is also possible that the client system will Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Avery, paragraph [0026-0029, 0036-0039 and 0050].).  
Claim 12 is rejected, Avery teaches method, comprising: 
receiving, from a compute device, software crash or unexpected termination data associated with a set of software applications installed on the compute device and a set of system components of the compute device(Avery, US 20150186125, fig. 2 and paragraph [0036], When installer 220 dependency check and/or installer 220 execution is unsuccessful (e.g., failure 272), an interface 270 can be presented. In interface 270, dependency check details can be presented. For example, a summary (e.g., DB dependency failed) of the dependencies check can be presented within interface 260. In one configuration of the instance, installer 220 can permit the conveyance of an installation report 224 via an interface push button. For example, installer 220 can send automated feedback about a failure mode of the installer upon unsuccessful execution of dependency check and/or installer 220 executions. In one instance, one or more actions can be associated with failure 272. For example, a rollback action can be performed to restore environment 216 to a previous state.  Paragraph [0037], In one embodiment, any failures can trigger the installer to automatically return a log file (e.g., installation report 224) to support detailing the failure and its possible causes. In case the installer cannot communicate with provider 230, the log file can be saved to a temporary location and made available for the user to send to support. That is, provider 230 and/or software installer 220 support personnel can then review the failures and determine potential fixes needed to the installer dependency checker/checklist 222.  Paragraph [0038], It should be appreciated that installation report 224 can include, but is not limited to, metrics, logging data, dependency checklist 222, user selections, crash dump data, and the like.  Paragraph [0026-0027], In a use case, the disclosure utilized by a first would automatically log a failure if a new version of an operating system is in use and is not detected by the installer as a supported version. In the use case, once the failure has been analyzed and the update is made to the list of dependencies, every customer after that can successfully be able to install the software on the new version of the OS. The logging by the first customer may occur dynamically during installation.); 
identifying, based on the received software crash or unexpected termination data, dependencies between the set of software applications and the set of system components(Avery, paragraph [0034], In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported.  Paragraph [0049], the element 424 can parse an XML log file to determine dependency failures. In another embodiment, element 424 can be utilized to compare two or more installation reports to determine dependency checklist failures, success, and the like. In the embodiment, the element 424 can present a tiered summary of multiple installation reports. For example, the summary can be an interactive document (e.g., HTML) permitting installer developers to analyze discrete portions of an installation report.  Paragraph [0026-0027], In a use case, the disclosure utilized by a first customer would automatically log a failure if a new version of an operating system is in use and is not detected by the installer as a supported version. In the use case, once the failure has been analyzed and the update is made to the list of dependencies, every customer after that can successfully be able to install the software on the new version of the OS. The logging by the first customer may occur dynamically during installation.); 
defining a dependency map based on the identified dependencies(Avery, paragraph [0050], Reconciliation component 426 can be a hardware /software entity for resolving dependency check conflicts. Component 426 functionality can include, but is not limited to, dependency check recommendation, dependency checklist management, and the like. In one embodiment, component 426 can be utilized to perform dependency checklist updates. For example, the component 426 can be employed to push updates to client installers. In another embodiment, the component 426 can permit the assignation of a dependency checklist to an installer.  Paragraph [0026-0027], FIG. 2 is a schematic diagram illustrating a set of scenarios 210, 250 in accordance with an embodiment of the inventive arrangements disclosed herein. In scenario 210, an automatically updated dependency checklist 222 can be conveyed to a software installer 220 during execution of the installer 220. This conveyance may be over a network or from a portable medium in which the checklist is recorded. The installer 220 can produce an installation report 224 which can be utilized to continually improve checklist 222 for an execution environment 216.);  
receiving information related to potential deployment of an uninstalled software patch(Avery, paragraph [0027-0028], As used herein, installer 220 can be a computer program which installs files, such as applications, drivers, or other software, onto a computer. In one embodiment, installer 220 can install files within the installer 220. In another embodiment, installer 220 can install and/or execute the contents of a software package to be installed. In one instance, installer 220 can include a resource such as a dependency checklist 222. In the instance, the resource can be dynamically or manually updated without modifying the installer 220. It should be appreciated that installer 220 can include a software updater which can apply updates to existing installed software. Paragraph [0039], It should be appreciated that the installer 220 can be associated with fix packs, interim fixes (e.g., patches), and the like.);  
predicting, based on the information and the dependency map, a group of the system components and of the software applications likely to be altered by deployment of the uninstalled software patch(Avery, paragraph [0029], Checklist 222 can include one or more elements which can be associated with a successful execution of installer 220. In one embodiment, checklist 222 can include one or more software dependencies for a software package. Dependencies within the checklist 222 can include software editions, software configurations, software features, software component presence, operating system (OS) registry settings, and the like. For example, checklist 222 can be utilized to determine if a pre-requisite operating system software version (e.g., version 7.1) is present. In one embodiment, checklist 222 can be an Extensible Markup Language (XML) document which can be accessed by the installer during execution. In the embodiment, a dependency can be associated with one or more criteria, actions, and the like. For example, when an operating system version is older than version 7.1, the software installer 220 can fail gracefully and perform one or more clean up actions (e.g., Action A). It should be appreciated that checklist 222 is not limited to the XML format and can conform to any traditional and/or proprietary format. For example, checklist 222 can conform to a structured text document (e.g., comma delimited format).); 
building a prospective effect maps configured to indicate relationships between the uninstalled software patch and the group(Avery, paragraph [0034], In scenario 250, an end user 212 can interact with software installer 220 to perform a custom software install. For example, end user 212 can utilize an interface 254 to dynamically adjust dependencies associated with the installer. In interface 254, dependencies within checklist 222 can be presented. In one configuration of the interface 254, dependency selection can be permitted. In the configuration, one or more dependencies can be omitted enabling customized dependency checking. For example, a user 212 can select an operating system version check to be skipped during installer 220 execution. In one use case, if the user 212 is trying to install using a newer version of a software dependency, the installer 220 can throw an error as the dependency is not marked as supported. In the use case, the user can force the installer to skip the check and complete the installation.  Paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of software installation related checks, which may not be limited to dependency based checks, may be included in checklist 130.); 
based on the prospective effect maps and the dependency map, determine that deploying the software patch to the subset of software applications is unlikely to interact with the group(Avery, paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of software installation related checks, which may not be limited to dependency based checks, may be included in checklist 130.  Paragraph [0033], In one embodiment, the checklist 222 can exposes a full list of dependencies to be checked. In the embodiment, if any of checks prove to be incorrect or out of date, users can disable any of the checks defined in the list, allowing a bypass and continue with a successful installation.); and 
sending a signal to deploy the uninstalled software patch at the compute device to the subset of software applications (Avery, paragraph [0034-0035], When installer 220 dependency check and/or installer 220 execution is successful (e.g., success 262), an interface 260 can be presented. In interface 260, dependency check details can be presented. For example, a summary (e.g., Omitted OS version check) of the omitted dependencies can be presented within interface 260. In one embodiment, installer 220 can permit the execution of installed software via an interface push button. For example, installer 220 can present a "Run software" button upon successful execution of dependency check and/or installer 220 execution. Paragraph [0022-0023], an installation interface…  Different levels of granularity, such as a hierarchical breakdown of specific checks into sub-checks are contemplated. Any number of 
The Office would like to use prior art Wookey to back up Avery to further teach limitation
software patch(Wookey, paragraph [0111-0112], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.  Paragraph [0136 and 0197], patch.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, Wookey into Avery’s invention to receive a software manifest describing a set of software files residing on a client device. A software installation map is accessed, where the map comprises software elements representing software files described in the software manifest, software files for installing software functionality, and dependency pointers representing dependencies between the software files. The software installation map is analyzed to determine a software installation route for installing the software functionality. The software installation route is provided to alter the functionality as suggested by Wookey (See abstract and summary).
The Office would like to use prior art Ivanov to back up Avery and Wookey to further teach limitation
defining a dependency map based on the identified dependencies (Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ivano into Avery and Wookey’s invention to automatically identify services consumed by computer application. The installation of the application on the cloud environment can be facilitated. The identification of services used and consumed by a computer application is implemented automatically, so that the computing resource can be consumed effectively as suggested by Ivanov (See abstract and summary).
Claim 15 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, 
wherein the set of system components includes at least one of a dynamic link library (DLL), an executable system component file, or a registry key(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Avery, paragraph [0026-0029, 0036-0037 and 0050].).  
 
Claim 16 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, further comprising: 
receiving, from the compute device, an indication of an application affected by the deployed software patch(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Avery, paragraph [0026-0029, 0036-0037 and 0050].); and 
updating the dependency map based on the indication(Wookey, paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Avery, paragraph [0026-0029, 0036-0037 and 0050].).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, further comprising: 
receiving, from the compute device, feedback associated with the deployed software patch(Wookey, paragraph [0056], The fourth section provides a detailed . For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Avery, paragraph [0026-0029, 0036-0037 and 0050].);  and  43 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
identifying a compatibility classification for the deployed software patch based on the feedback(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will . For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Avery, paragraph [0026-0029, 0036-0037 and 0050].).  
 
Claim 18 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, 
wherein the software crash or unexpected termination data is received from an agent executing on the  compute device (Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's dependency map 400 and the installation routes that may be derived therefrom. In one embodiment, client computers 430 communicate with the service provider 420 via the Internet 440. In another embodiment, client computers 430 may communicate with the service provider 420 via a local or enterprise-wide network (not shown). To facilitate communications between clients 430 and the service provider 420, a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system administrator may review each path and determine which installation path to use or the system may be configured to automatically install the new software using one of the paths (operation 550). Next, the selected dependency route is communicated, via the software agent 450, back to the service provider 420 (operation 560). Lastly, in an implementation where the service provider hosts the software files, the service provider streams the files to the client based on the chosen installation path (operation 570). It is also possible that the client system will have the files needed for the software application resident on the files system. In such an arrangement, the software agent is configured to receive the dependency route and manage the installation of the file already resident on the client system. It is also possible for the software agent 450 to obtain files identified by the installation through various other possible mediums. Avery, paragraph [0026-0029, 0036-0037 and 0050].).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, further comprising classifying the uninstalled software patch based on the information related to the potential deployment, wherein the predicting the group is  based on the classifying. (Wookey, paragraph [0085-0086], As already discussed at some length, aspects of the present invention involve the generation and use of a software dependency map with element level dependencies, amongst other things, to facilitate the installation of new software. Further aspects of the present invention involve the removal of software packaging from software installations, allowing for software to be represented at the individual file or software element level of granularity. The constantly changing nature and intricacies of file level dependencies makes manual monitoring and use in installation by a system administrator exceedingly difficult if not impossible. Hence, a service provider hosts the information needed (i.e., knowledge base) to install and organize software at the element level. As introduced above, the collection of software elements and their dependencies is referred to herein as a software dependency map. The size and arrangement of the map is a function of the number of software applications mapped and the number of files and dependencies within each mapped application. Accordingly, a dependency map may represent any number of operating systems and software applications encompassing literally millions of individual software elements. Moreover, the map is constantly changing as installation information arrives from software agents residing at various client locations as well as new software and/or operating systems are unpackaged and added to the map.  Wookey, paragraph [0103], A third test includes deployment of a the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of correctness for the dependencies through the OS. Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Avery, paragraph [0026-0029, 0036-0037 and 0050].).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 12, Avery, Wookey and Ivanov teach the method of claim 12, wherein the received software crash or unexpected termination data is associated with at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such Avery, paragraph [0026-0029, 0036-0037 and 0050].).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199